Title: To George Washington from John Stanwix, 18 June 1757
From: Stanwix, John
To: Washington, George



Sir
Camp near Carlisle [Pa.] June. 18th 1757

I recd both yours of the 15th & 16th of June, by the Favour of Colonel Armstrong & some hour’s before that had recd intelligence from Capt: Dagworthy & Capt. Beal of their intelligence of the Motion of the French & Indians towards Fort Cumberland, on the receipt of which I directly apply’d to the Magistrates here for Waggons, for the Baggag artillery, Ammunition and Provisions: & the moment they are provid’d shall March with the Five Comps. of the First Battalion of the Royl Americans and what I can get together of Colonel Armstrongs Battalion wch I am hopefull will amount in the whole to six hundred men, shall march to Shippensburgh and from thence towards Winchester as I am inform’d there is thirty miles the other way to Fort Cumberland thrô the woods where there is no roads cut, and am the more inclin’d to come to Winchester to joyn you as it semes to be (for the reasons you give) the properest place to make a Stand & concert such measures as may be best for his Majestys service and shall depend a good deal upon your judgment & experience in the Opperations in this Country, which you know by being long in it & I a Stranger have consult’d Col. Armstrong who think’s with me that Winchester will be the properest place for a Rendevous & exept I meet with other intelligence on my March must make that my first object, hope soon to have the pleasure of kissing your hands who am Sir Your most obedt humble Servt

John Stanwix



I have a letter from Capt. Croghan who tell me he stay only two or three days at Winchester as his getting my letter would be uncertain please if you think propr to acquaint him with what I propose, & am a good deal hurryd or would have wrote to him dare say he will do that upon consulting with you, which may make the Indians of service, both you and he know infinately better then I can possibly know of Indian affairs.


P.S: I have just recd intelligence from Fort Allen in Pensilvania that an Indian lately come from Alleghany Says that the French Indians has actually cut a Road within ten miles of Fort Augusta, it appears they design to amuse us in Sundry places, And as I am leaving a Large County Open into which is a great Road cut from the Alleghany Hills, I must depend on your Intelligence being expeditiously sent that I may take my measures accordingly.

